Fourth Court of Appeals
                                San Antonio, Texas
                                     January 26, 2018

                                   No. 04-17-00381-CV

                       IN THE INTEREST OF M.A.N.Z., CHILD,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00652
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      After consideration, the Appellant’s Motion for Rehearing and En Banc Reconsideration
is DENIED.

                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court